Judgment, Supreme Court, New York County, rendered on January 9, 1976, convicting defendant, on his plea guilty, attempted robbery in the second degree and sentencing defendant as a youthful offender to an indeterminate term of imprisonment with a maximum of three years, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence to 60 days’ imprisonment and 4 years’, 10 months’ probation (Penal Law, § 60.01, subd 2, par [d]; § 65.00, subd 3, par [a], cl [i]) and, as so modified, affirmed. The sentence was *548excessive to the extent indicated herein. Concur—Lupiano, J. P., Birns, Evans and Lane, JJ.